Exhibit 10.45

May 5, 2006

Ken Dunaj

69 West Carlos

Memphis, Tennessee 38117

Dear Ken:

I am pleased to offer you the position of Chief Operating Officer at Restoration
Hardware, Inc. (the “Company”). I’m confident that you will find our Company to
be an exciting and challenging environment in which to work. This letter will
confirm the most important details of our offer to you.

 

Title    Chief Operating Officer, reporting to the Chief Executive Officer.
Salary    $450,000 per year, paid bi-weekly. Bonus   

You will receive a signing bonus of $100,000, which will be payable on the first
payroll following your date of hire. If you voluntarily resign or are terminated
for “Cause” (as defined in Attachment A) on or prior to the one year anniversary
of your first date of employment, you agree that you will reimburse the Company
for a pro-rated share of the signing bonus, which shall be calculated by
dividing the number of days you were employed by the Company by 365.

 

You also will be guaranteed a minimum bonus of $200,000 for Fiscal Year 2006,
provided your employment does not terminate due to your voluntary resignation or
a termination before the distribution of bonuses for Fiscal Year 2006. Such
bonus will be payable when the Company distributes its annual incentive bonuses
to other senior officers for such fiscal year.

Management
Incentive
Program    For each fiscal year from and including Fiscal Year 2006, you will be
eligible to participate in the Management Incentive Program. Your bonus
eligibility range for Fiscal Year 2006 will be up to (i) 25% of your base salary
upon achievement of certain minimum bonus threshold performance goals, (ii) 50%
of your base salary upon achievement of certain target bonus threshold
performance goals, and (iii) 75% of your base salary upon achievement of stretch
bonus threshold performance goals, in each case as determined by the Board of
Directors or the Compensation Committee. Your guaranteed bonus amount (other
than your signing bonus) for Fiscal Year 2006 referred to above will be credited
against your actual bonus for Fiscal Year 2006. You will receive full plan
details after your arrival at the Company.



--------------------------------------------------------------------------------

Stock Option
Grant   

Subject to the approval of the Compensation Committee of the Board of Directors
of the Company, you will receive 400,000 stock options at the fair market value
of our common stock on the grant date thereof, which will be your first day of
employment with the Company. Stock options will vest at 25% per year, over a
four-year period, and have a ten-year term, with other terms being in accordance
with the Company’s 1998 Stock Incentive Plan, as amended and restated October 9,
2002. Your initial option grant will be an incentive stock option to the maximum
extent permitted under Section 422 of the Internal Revenue Code.

 

In the event your employment with the Company is terminated for any reason other
than death, disability or for Cause, you will have three months following your
termination of employment to exercise the vested portion of your initial option
grant. In the event your employment with the Company is terminated for Cause,
your initial option grant will terminate concurrently with your termination of
employment. In the event your employment with the Company is terminated due to
your death or disability, you will have twelve months following your termination
of employment to exercise the vested portion of your initial option grant. In no
event may your initial option grant be exercised after the expiration of its
ten-year term.

 

In addition, you will be eligible to receive options or other equity of the
Company on an annual basis in accordance with the Company’s 1998 Stock Incentive
Plan, as amended and restated October 9, 2002. The type and amount of equity of
the Company that you will be eligible to receive in any year in accordance with
the Company’s 1998 Stock Incentive Plan generally will be consistent with the
type and amount of equity that other similarly-situated senior officers of the
Company will be eligible to receive in such year.

Severance    Should your employment be terminated “Not for Cause” (as defined in
Attachment A) by the Company, other than in connection with a “Change of
Control” (as defined in Attachment B), you will receive salary continuation for
a period of twelve (12) months from your termination date. In the event that you
resign or are terminated by the Company for Cause, you will not be eligible to
receive any severance pay. Your entitlement to any severance payments will be
contingent upon your execution of the Company’s written release and expiration
of any applicable revocation period to the Company’s written release. (See
Attachment A) Change of
Control    Should there be a Change of Control of the Company (See Attachment B)
and you, within 12 months thereafter, are subject to an “Involuntary
Termination” (as defined in Attachment B) by the Company, you will receive, in
lieu of any other severance pursuant to this offer letter, salary continuation
for a period of twelve (12) months from your termination date at the annual rate
of your base

 

Page 2



--------------------------------------------------------------------------------

   salary. In addition, your initial stock option grant will vest in full upon a
Change of Control. Your entitlement to any severance payments and acceleration
of your stock option grant will be contingent upon your execution of the
Company’s written release and expiration of any applicable revocation period to
the written release. (See Attachment A) In addition, the severance payments and
benefits to be provided upon an Involuntary Termination following a Change of
Control are subject to the excise tax payment provisions set forth in Attachment
B. Non-Compete
Provision    You acknowledge and agree that in your role as Chief Operating
Officer you shall acquire confidential and proprietary information belonging to
the Company. To preserve and protect this information and the assets of the
Company, and in consideration of the severance and benefits provided to you
under this offer letter, you agree not to work in a capacity that would compete
directly with the Company, or solicit any employees or customers of the Company,
for a period of one (1) year following the effective date of your resignation
from or termination by the Company for any reason, as set forth in Attachment C.
In the event that you breach this provision all severance and other benefits
shall cease. Car Allowance    You will receive a car allowance of $500.00 per
month. 401(k) Plan    You will be eligible to participate in the Company’s
401(k) Plan on the first enrollment dates following your date of hire. Medical
Benefits    You will be eligible to participate in the Company’s healthcare
program per the Company’s guidelines. Vacation    15 business days (3 calendar
weeks) per year. Employee
Discount    You will be eligible for a 40% associate discount on merchandise of
the Company. Miscellaneous
Benefits    You will be eligible for other benefits as set forth in the
relocation policy (and other policies, if any) attached hereto as administered
in accordance with the Company’s customary practices and procedures.

The language that follows reflects our standard offer letter language. We do not
mean for it to come across as impersonal, but rather, as sound and necessary
information for you to know from the outset of your working relationship with
us. The relationship between you and the Company is called “at-will employment.”
This means that employment with the Company is for no specific period of time.
As a result, either you or the Company is free to terminate your employment
relationship at any time for any reason, with or without Cause. This is the full
and complete agreement between us on this term. Although your job duties, title,
compensation, benefits, or the Company’s policies, practices and procedures may
change from time to time, the “at-will” nature

 

Page 3



--------------------------------------------------------------------------------

of your employment may only be changed in an express writing signed by you and
the Chief Executive Officer of the Company.

Finally, your employment is contingent on (a) you executing a Proprietary
Information and Inventions Agreement, (b) you providing the Company with legal
proof of your identity and authorization to work in the United States at time of
hire and (c) successful completion of a routine background investigation and
references check.

I am enclosing two copies of this letter. Please sign and return one copy to me
on your first day of work and keep the other copy for your files.

Ken, we are very excited about you joining the “Resto” team and look forward to
your contributions to the growth and success of the Company.

 

Sincerely,

   

Gary Friedman

Chairman, President and Chief Executive Officer

ð I understand and agree to the terms of this offer of employment:

 

            Ken Dunaj     Date

 

cc: Associate’s File

 

Page 4



--------------------------------------------------------------------------------

Attachment A

Severance. In the event that your employment is terminated Not for Cause by the
Company, other than in connection with a “Change of Control” (as defined in
Attachment B), you will be eligible to receive severance pay in the form of
salary continuation for a period of twelve (12) months from your termination
date with the Company at an annual rate equal to your base salary less
applicable deductions and withholdings, payable in regular periodic payments in
accordance with the Company’s policy. You acknowledge that except as expressly
provided in this offer letter, you will not receive any additional compensation,
severance or benefits after your termination of employment. You agree and
acknowledge that your right to receive the severance payments shall be
conditioned upon your execution of a release agreement with the Company
containing standard terms and conditions used by the Company at the time for a
general release by a senior officer of all claims arising from the officer’s
relationship with the Company. In the event that the Company terminates your
employment for “Cause” (as defined below), you shall not be entitled to receive
any of the severance payments or benefits described above, and the Company shall
pay you all compensation due and owing through the last day actually worked;
thereafter the obligations of the Company under this offer letter shall cease.

If you are subject to an Involuntary Termination within 12 months following a
Change of Control, you will be eligible to receive severance pay in the form of
salary continuation for a period of 12 months from your termination date with
the Company at an annual rate equal to your base salary less applicable
deductions and withholdings, payable in regular periodic payments in accordance
with the Company’s policy. You also will receive full vesting of your initial
stock option grant of 400,000 stock options only. You agree and acknowledge that
your right to receive the severance payments and acceleration of your initial
stock option grant shall be conditioned upon your execution of a release
agreement with the Company containing standard terms and conditions used by the
Company at the time for a general release by a senior officer of all claims
arising from the officer’s relationship with the Company. In addition, the
severance payments and benefits to be provided upon an Involuntary Termination
following a Change of Control are subject to the excise tax payment provisions
set forth in Attachment B.

Definition of Cause and Not for Cause. For purposes of determining your
eligibility for the above-described severance payments and benefits, the Company
may terminate your employment for “Cause” if: (a) you exhibit persistent
deficiencies in performance or gross incompetence, (b) you breach any material
term of this offer letter or any other written agreement you have with the
Company, (c) you have been convicted of a felony involving fraud or dishonesty,
(d) you die or suffer from a “Disability” (as defined below) during your
continued employment with the Company, (e) you intentionally and continually
fail to substantially perform your reasonably assigned duties with the Company
(other than a failure resulting from your assignment of duties that would
constitute an “Involuntary Termination” (as defined in Attachment B) following a
Change of Control), which failure continues for a period of at least thirty
(30) days after a written notice of demand for substantial performance has been
delivered to you specifying the manner in which you have failed substantially to
perform, or (f) you intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; provided, that no termination of your
employment shall be for Cause as set forth in clause (f) above until there shall
have been delivered to you a copy of a written notice setting forth that you
were guilty of the conduct set

 

A-1



--------------------------------------------------------------------------------

forth in clause (f) and specifying the particulars thereof in detail. No act,
nor failure to act, on your part shall be considered “intentional” unless you
have acted, or failed to act, with a lack of good faith and with a lack of
reasonable belief that your action or failure to act was in the best interest of
the Company.

For purposes of this offer letter, the term “Not for Cause” shall mean
termination of your employment by the Company for reasons other than for
“Cause.”

Termination by Employee. In the event that you elect to terminate your
employment for any reason other than in connection with an Involuntary
Termination within 12 months following a Change of Control, the Company shall
pay you all compensation due and owing through the last day actually worked and
thereafter the obligations of the Company under this offer letter shall cease.

Disability. “Disability” shall mean that you are unable to carry out the
responsibilities and functions of the position held by you by reason of any
physical or mental impairment for more than 120 days in any twelve-month period.
If you suffer from a Disability, then, to the extent permitted by law, the
Company may terminate your employment. The Company shall pay to you all
compensation to which you are entitled up through the date of termination, and
thereafter all obligations of the Company under this offer letter shall cease.
Nothing in this offer letter shall affect your rights under any disability plan
in which you are a participant.

 

A-2



--------------------------------------------------------------------------------

Attachment B

Definitions:

“Involuntary Termination” shall mean the termination of your employment which
occurs by reason of:

(i) your involuntary dismissal or discharge by the Company Not for Cause, or

(ii) your voluntary resignation within 45 days following one or more of the
following events:

(A) a change in your position with the Company which materially reduces your
duties and responsibilities or the level of management to which you report,

(B) a reduction in your level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs), other than a reduction that is similar in percentage or
nature to a reduction generally applicable to all similarly-situated senior
officers of the Company, or

(C) a relocation of your principal place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Company without your consent.

“Change of Control” shall mean any of the following:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”)) immediately after which such Person has
Beneficial Ownership (as the term “beneficial ownership” is defined under Rule
13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, that in determining whether a Change of Control has occurred, Voting
Securities which are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change of
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (1) the
Company or (2) any corporation or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) the Company or any Subsidiary,
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

(b) The individuals who, as of date this offer letter, are members of the Board
of Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, that if the appointment, election or nomination for election by the
Company’s stockholders of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
offer letter, be considered a member of the Incumbent Board; and provided,
further, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors of the Company (a
“Proxy

 

B-1



--------------------------------------------------------------------------------

Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;

(c) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization satisfies the conditions set forth in
clauses (1) and (2) below (any transaction(s) meeting the requirements of
clauses (1) and (2) below being referred to herein as “Non-Control
Transactions”):

(1) the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation;

(d) A complete liquidation or dissolution of the Company; or

(e) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary); and

(f) Any other event that at least two-thirds of the Incumbent Board in its sole
discretion shall determine constitutes a Change of Control.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, that if a Change
of Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any additional voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change of Control shall occur; provided further that no Change of Control shall
be deemed to have occurred under (a) or (c) above merely because individuals and
entities who, individually, as of the date of the offer letter have Beneficial
Ownership of at least 5% of the Voting Securities have, immediately after the
transaction described in (a) or (c) above, Beneficial Ownership, in the
aggregate, of more than 50% of the Voting Securities of the Company or successor
or parent thereof if both (i) no one such individual or entity has, immediately
after such a transaction, Beneficial Ownership of more than 50% and (ii) the
transaction does not result in the Company or successor or parent thereof
becoming a private company.

 

B-2



--------------------------------------------------------------------------------

Notwithstanding anything contained in this offer letter to the contrary, if your
employment is terminated prior to a Change of Control and the Board of Directors
of the Company determines that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Change of Control and who subsequently effectuates a Change of
Control or (ii) otherwise occurred in connection with, or in anticipation of, a
Change of Control which actually occurs, then, for all purposes of this offer
letter, the date of a Change of Control with respect to you shall mean the date
immediately prior to the date of such termination of your employment.

Excise Tax Payments:

(1) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to you or for your benefit, paid or payable or distributed or
distributable pursuant to the terms of this letter or otherwise in connection
with, or arising out of, your employment with the Company or a Change in Control
(a “Payment” or “Payments”), would be subject to the excise tax imposed under
Code Section 4999, or any interest or penalties are incurred by you with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to you shall be subject to
the Excise Tax (such reduced amount is hereinafter referred to as the “Limited
Payment Amount”). Unless you have given prior written notice specifying a
different order to the Company to effectuate the Limited Payment Amount, the
Company shall reduce or eliminate the Payments by (i) first reducing or
eliminating those payments or benefits which are payable in cash and (ii) then
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the Determination (as hereinafter defined). Any notice given by you
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing your rights and entitlements
to any benefits or compensation.

(2) An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount and the amount of such Limited Payment Amount shall be
made, at the Company’s expense, by the accounting firm that is the Company’s
independent accounting firm as of the date of the Change in Control (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and you within five (5) days after the termination
date, if applicable, or such other time as requested by the Company or by you
(provided you reasonably believe that any of the Payments may be subject to the
Excise Tax) and, if the Accounting Firm determines that no Excise Tax is payable
by you with respect to a Payment or Payments, it shall furnish you with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten (10) days after the delivery
of the Determination to you, you shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon the Company and you, subject to the
application of paragraph (3) below.

(3) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, you will be either

 

B-3



--------------------------------------------------------------------------------

greater (an “Excess Payment”) or less (an “Underpayment”) than the amounts
provided for by the limitations contained in paragraph (1) above.

(a) If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, you must repay such
Excess Payment to the Company; provided, that no Excess Payment will be repaid
by you to the Company unless, and only to the extent that, the repayment would
either reduce the amount on which you are subject to tax under Code Section 4999
or generate a refund of tax imposed under Code Section 4999.

(b) In the event that it is determined (i) by the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to your satisfaction
of the Dispute, that an Underpayment has occurred, the Company shall pay an
amount equal to the Underpayment to you within ten (10) days after such
determination or resolution, together with interest on such amount at the
applicable federal rate under Code Section 7872(f)(2) from the date such amount
would have been paid to you until the date of payment.

Compliance with Section 409A:

This Agreement is intended to comply with Section 409A of the Code (as amplified
by any IRS or U.S. Treasury Department guidance), and shall be construed and
interpreted in accordance with such intent. You acknowledge that the Company, in
the exercise of its sole discretion and without your consent, (i) may amend or
modify this Agreement in any manner in order to meet the requirements of
Section 409A of the Code as amplified by any IRS or U.S. Treasury Department
guidance and (ii) shall have the authority to delay the payment of any amounts
or the provision of any benefits under this Agreement to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies) as amplified by any IRS or U.S. Treasury Department guidance as the
Company deems appropriate or advisable. In such event, any amounts or benefits
under this Agreement to which you would otherwise be entitled during the six
(6) month period following the termination of your employment will be paid on
the first business day following the expiration of such six (6) month period.
Any provision of this Agreement that would cause the payment of any benefit to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Code Section 409A (which amendment may be retroactive to
the extent permitted by the Code or any regulations or rulings thereunder).

 

B-4



--------------------------------------------------------------------------------

Attachment C

Confidential Information. You agree to hold in confidence for the benefit of the
Company all secret or confidential information, knowledge or data, including
proprietary information and trade secrets, relating to the Company and its
businesses, which shall have been obtained by you prior to or in the course of
your employment by the Company (“Confidential Information”), provided, however,
that Confidential Information shall not retain its status as such if the
Confidential Information (i) is publicly known through no act or omission by
you, (ii) becomes available to you on a non-confidential basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with, or other obligation of secrecy to, the Company
or another party, or (iii) is known by you prior to receiving it from the
Company, provided that such information is not subject to another
confidentiality agreement with, or other obligation of secrecy to, the Company
or another party. You also shall have the right to disclose Confidential
Information to the extent required by law, provided that you first give prompt
written notice to the Company regarding the intention to make such disclosure
and, provided, further, you request confidential treatment of such Confidential
Information to the fullest extent permitted by law. Whether before or after
termination of your employment with the Company, you shall not, without the
prior written consent of the Company, communicate or divulge any Confidential
Information, other than to the Company and to those persons or entities
designated by the Company or as otherwise is reasonably necessary for you to
carry out you responsibilities as an executive of the Company.

You also represent and warrant and covenant that you shall not disclose to the
Company, or use, or induce the Company to use, any confidential or proprietary
information or trade secrets of others at any time, and you acknowledge and
agree that any violation of this provision shall be grounds for your immediate
termination for Cause and could subject you to substantial civil liabilities and
criminal penalties. You further specifically and expressly acknowledge that no
officer or other employee or representative of the Company has requested or
instructed you to disclose or use any such third party confidential or
proprietary information or trade secrets.

Restriction on Competition. You acknowledge and agree that in your role as Chief
Operating Officer you shall acquire confidential and proprietary information
belonging to the Company. To preserve and protect this information and the
assets of the Company, including the goodwill and customers of the Company of
which you will have an interest in your role as an employee and officer of the
Company, or its subsidiaries, and to preserve and protect the goodwill and
business interests of the Company going forward, and in consideration of the
severance and benefits provided to you under the offer letter, you agree that,
for a period of one (1) year from your termination of employment for any reason
(the “Restricted Period”), you will not directly or indirectly engage in, or
have any ownership interest in, or participate in the financing operation,
management or control of, any person, firm, corporation or business that engages
in the Restricted Business of Restoration Hardware, Inc. “Restricted Business of
Restoration Hardware, Inc.” is defined in Attachment D.

Restrictions on Solicitation after Termination. In consideration of the
severance and benefits provided to you under the offer letter, you agree that,
during the Restricted Period, you shall not, without the prior written consent
of the Company, directly or indirectly, including, without limitation, as a sole
proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an employee, associate, consultant, independent
contractor or

 

C-1



--------------------------------------------------------------------------------

agent of any person, partnership, corporation or other business organization or
entity other than the Company (i) solicit or endeavor to entice away from the
Company any person or entity who is, or during the then most recent 12-month
period was, employed by, or had served as an agent or key consultant of the
Company; (ii) solicit or endeavor to entice away from the Company any person or
entity who is, or was within the then most recent 12-month period, a customer of
the Company; (iii) attempt to solicit any business that is related to the
business of the Company or any business that is competitive with the Company; or
(iv) assist any person, firm, corporation or business that engages in the
Restricted Business of Restoration Hardware, Inc. in taking such action set
forth in clauses (i), (ii) or (iii). Furthermore, during the Restricted Period,
you shall not, for yourself or for any other entity, hire or employ any person
who is, or during the then most recent 12-month period was, employed by, or had
served as an agent or key consultant of, the Company.

 

C-2



--------------------------------------------------------------------------------

Attachment D

Definition of “Restricted Business of Restoration Hardware, Inc.” “Restricted
Business of Restoration Hardware, Inc.” shall mean (a) a retail company,
including without limitation, a subsidiary or business unit of such company,
where an aggregate of 25% or more of its revenue (including revenue of any
subsidiary or business unit) is derived from the home furnishings business,
including without limitation, lighting, floor covering, furniture, hardware and
tools, or hard goods business or (b) a manufacturer, supplier or other vendor
that has a material vendor relationship with the Company.

 

D-1



--------------------------------------------------------------------------------

LOGO [g92589img1.jpg]

Relocation Policy

 

BENEFITS

  

DETAILS

Miscellaneous Relocation Allowance    $5,000 grossed up for tax purposes House
Hunting Trips    One trip not to exceed 6 nights / 7 days, to include lodging,
meals and transportation for employee and spouse. Shipment of Household Goods   
Packing, loading, shipping and unloading normal household goods with company
assigned authorized carriers. Storage of Household Goods    Up to ninety (90)
days. Shipment of Automobile    Ship one personal automobile if distance is more
than 750 miles, or mileage reimbursed for up to two automobiles. Temporary
Living    Up to ninety (90) days lodging and meals (excluding lunches during
work week), with one trip every other weekend to and from employee’s home
address only. Selling Costs of Former Home    Normal and customary selling
costs. New Home Closing Costs   

If homeowner, reimbursable expenses will include:

 

•      Loan application/ commitment fees

 

•      Legal fees

 

•      Origination fee (max 1%)

 

•      Recording fees

 

•      Credit/appraisal reports

 

•      Tax search

 

•      Title Ins. (lender coverage only)

 

•      Survey

 

•      Closing/escrow/settlement fees

 

•      Transfer taxes/stamps

 

•      Home Inspection

Final Trip to New Location    For employee and family – reimbursement of
reasonable lodging, meals and transportation. Duplicate Mortgage    Up to three
(3) months. Tax Information   

Gross-up includes deductible and non-deductible expenses.

 

Non-deductible (taxed and grossed-up)

 

•      Final move, meals & mileage

 

•      Pre-move travel

 

•      Temporary living

 

•      Expenses of buying new residence (excluding origination fees or points)

 

Deductible

 

•      Loan origination or points